IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-71,442-02


IN RE FRANCISCO IBARRA, Relator





ON PETITION FOR A WRIT OF PROHIBITION
IN CAUSE NO. CR-08-287 IN THE 428TH  DISTRICT COURT

FROM HAYS COUNTY



 Per curiam.

O R D E R


	Relator filed a motion for leave to file and a petition for a writ of prohibition, invoking our
constitutional and statutory authority to issue writs of prohibition in criminal law matters. Tex.
Const. art. V, § 5; Tex. Code. Crim. Proc. art. 4.04. The petition requests that we issue a writ of
prohibition in the underlying case, preventing execution of the district court's pre-trial order
requiring relator to submit to a psychological examination conducted by the State's expert.
	The respondent, the Judge of the 428th District Court of Hays County, is ordered to file a
response with this Court. The motion for leave to file a petition for a writ of prohibition will be held
in abeyance until the respondent has submitted the appropriate response. Such response shall be
submitted within 30 days of the date of this order. The trial court's November 6, 2008 order
compelling relator to submit to a psychological evaluation by Dr. Matthew Ferrara is stayed pending
further order of this Court. 
 

Filed: March 18, 2009
Do Not Publish